Exhibit 99.1 MediaContact: Jeff Bergau jeff.bergau@arcadiabio.com +1-312-217-0419 ARCADIA BIOSCIENCES ANNOUNCES THIRD QUARTER 2015 FINANCIAL RESULTS AND BUSINESS HIGHLIGHTS DAVIS, Calif. (November 5, 2015) – Arcadia Biosciences, Inc. (NASDAQ: RKDA), an agricultural technology company with 50 pipeline products focused on generating higher yields and improving product quality, today released its financial and business results for the third quarter and first nine months of 2015. The company’s loss from operations of $4.2 million in the third quarter of 2015 was a 29 percent improvement over the loss from operations in the third quarter of 2014 as a result of increased revenues and decreased operating expenses. For the first three quarters of 2015, the operating loss of $11.5 million was a 15 percent improvement compared with the year-to-date loss in 2014, as reduced operating expenses more than offset slightly lower revenues. Operating expenses in the third quarter and first nine months of 2014 included a $1.7 million non-cash inventory reserve for the company’s GLA oil product. “Our third-quarter and year-to-date results were in line with our expectations,” said Eric Rey, president and CEO of Arcadia. “We continue to see solid performance in our license revenue, and we have made multiple advancements for our later-stage products that have the potential to lead to future milestone payments and, ultimately, to commercialization of our pipeline. At the same time, we’re maintaining a consistent level of funding for R&D and SG&A that is adequate to fund our growth and our needs as a public company while tightly controlling expenses.” The third quarter also included key regulatory approvals and patent issuances as well as new and expanded partnership agreements, Rey noted. “We are systematically executing on the key steps that will bring our rich pipeline to market. The careful construction of these expanding platforms allows us to support the launch of multiple traits that offer both yield and quality improvements with extensive market reach and significant revenue potential,” he added. 1 Arcadia Biosciences, Inc. Financial Snapshot (In thousands) Three Months Ended September30, Nine Months Ended September30, %Favorable/ %Favorable/ (Unfavorable) (Unfavorable) Total Revenues 21% (3 )% Total Operating Expenses 19% 12 % Loss From Operations ) ) 29% ) ) 15 % Net Loss and Comprehensive Loss ) ) 35% ) ) 14 % Net Loss Attributable to Common Stockholders ) ) 47% ) ) 9 % Revenues In the third quarter of 2015, revenues were $1.8 million as compared with revenues of $1.5 million in the third quarter of 2014, a 21 percent improvement. The quarter-over-quarter growth reflected across-the-board increases.In the first three quarters of 2015, overall revenues decreased modestly to $4.1 million from $4.2 million in the comparable period in 2014, as increased product and license revenues were offset slightly by lower revenue from contract research and government grants. Operating Expenses In the third quarter of 2015, operating expenses were $6.1 million, down from $7.4 million in the third quarter of 2014, a 19 percent improvement. For the first three quarters of 2015, operating expenses were $15.6 million compared with $17.7 million during the same period in 2014, a 12 percent reduction. The comparison of operating expenses for both the quarter and the year-to-date included a $1.7 million non-cash inventory reserve established in the third quarter of 2014 for the company’s GLA oil product.In the third quarter and the first nine months of 2015, lower research and development (R&D) spending was partially offset by higher selling, general and administrative (SG&A) expenses, costs primarily associated with Arcadia becoming a public company. Net Loss and Comprehensive Loss Net loss and comprehensive loss for the third quarter of 2015 was $4.6 million, a 35 percent quarter-to-quarter improvement. Net loss for the first three quarters of 2015 was $14.1 million, a 14 percent improvement from the net loss in the same period in 2014. The net loss for the first nine months of 2015 included the effect of higher interest expense, while the 2014 year-to-date loss included non-cash expenses associated with Arcadia’s Limagrain Cereal Seeds joint venture and adjustments to the value of financing-related derivatives.
